 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestern Wirebound Box Co. and International Wood-workers of America,Local Union3-3, AFL-CIO.Case 36-CA-1206January 27, 1971SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn February 6, 1964, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled case' finding that the Respondent violated theNational Labor Relations Act, as amended, and or-dering the Respondent,inter alia,to, "upon applica-tion, offer the employees who went on strike June 11,1962, immediate and full reinstatement to their for-mer or substantially equivalent positions, withoutprejudice to their seniority or other rights and privi-leges... and make them whole for any loss of pay theymay have suffered by reason of Respondent's dis-crimination against them."2 Thereafter, on January19, 1966, the United States Court of Appeals for theNinth Circuit entered its decree enforcing the afore-said Board Order'On March 31, 1970, the Regional Director for theBoard for Region 19 issued a backpay specificationand notice of hearing, for the purpose of determiningthe amounts of backpay, if any, due and owing, tomake whole seven employees; namely, Zenas Meyer,Alphie Olen, Ben Randen, Eura Reynolds, VenaThompson, Henrietta Johnson, and Cloid Flatter.They were returned to work by the Respondent onNovember 18, 1963, upon the termination of an unfairlabor practice strike but the General Counsel nowclaims that they were not reinstated in accordancewith the Board's Order and the court decree. Uponappropriate notice issued by the Regional Director, ahearing was held on May 5, 6, 7, and 8, 1970, beforeTrial Examiner Herman Corenman for determinationof the amounts of backpay due the claimants.On August 28, 1970, the Trial Examiner issued theattached Supplemental Decision, in which he foundthat the claimants were entitled to the amounts ofbackpay therein set forth. Thereafter, the Respondentand the General Counsel filed exceptions to the Sup-plemental Decision and supporting briefs. The Charg-ing Party adopted and incorporated as its own theGeneral Counsel's exceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Supplemental Decision, the exceptionsand briefs, and the entire record in the case, and here-by adopts the findings, conclusions, and recommen-dations of the Trial Examiner.ORDEROn the basis of the Trial Examiner's SupplementalDecision and the entire record in this case, the Na-tional Labor RelationsBoardhereby orders that theRespondent, Western Wirebound Box Co., Portland,Oregon, its officers,agents,successors,and assigns,shall pay to the employees involved in this proceedingas net backpay the amount determined to be due bythe Trial Examiner in the attached Supplemental De-cision.'145 NLRB 1539.2 The TrialExaminer's remedy required,inter aba,that "upon uncondi-tional application,the Respondent reinstate the strikersor anyof them, eachto hisformer or substantially equivalent position,discharging,if necessary,an' replacement."356 F.2d 88.SUPPLEMENTAL TRIAL EXAMINER'S DECISIONHERMAN CORENMAN,Trial Examiner: This is aproceedingin a backpay specification issued March 31, 1970, by theRegional DDirector for Region 19 of the Board pursuant toSection 102.52,et seq.,of the Board'sRules and Regula-tions,Series 8,as amended,for the purpose of determiningthe amounts of backpay;if any due and owing,which willmake whole seven employees,namely.Zenas Meyer,Al hieOlen, Ben Randen,Eura Reynolds,Vena Thompson, Hen-rietta Johnson,and Cloid Flatter,who were returned towork by the Respondent on November 18, 1963,upon thetermination of an unfair labor practice strike,but whom, theGeneral Counsel of the Board claims were not reinstated inaccordance with the Board's Order 1 and court decree.2The Board'sOrder, as enforced by the decision of theCourt of Appeals for the Ninth Circuit requires the Respon-dent,inter akato"upon application,offer the employeeswho went on former or substantially equivalent positions,without prejudice to their seniority or other rights and privi-leges...and make them whole for any loss o ay they mayhave suffered by reason of Res ondent'sdiscriminationagainst them,in the manner set forth in the section of theTrial Examiner'sDecision entitled "The Remedy" as mod-ified herein'The Respondent filed its answer with Region 19 of theBoard on April 20, 1970, and a supplemental answer onApril 24,1970. The answer and supplemental answer of theRespondent admit various allegations and deny others andpleads various circumstances in defense.4On the issues thus' 145 NLRB 1539.2 356 F.2d 88.3The Trial Examiner's remedy required,inter aliqthat "upon uncondi-tional application,the Respondent reinstate the strikers or any of them, eachto his former or substantially equivalent position,discharging, if necessary,an' replacement."General Counsel's motion that certain allegations of the backpay specifi-cations be deemed to be admitted as true and General Counsel's motion tostrike the Respondent's answer and supplemental answer were denied at theoutset of the hearing.188 NLRB No. 28 WESTERN WIREBOUND BOX CO.165joined, a hearing was conducted before me on May 5, 6, 7,and 8, 1970, at Portland, Oregon. The General Counsel, theCharging Party and the Respondent appeared by counsel,and all parties were afforded full opportunity to call andexamine or cross-examine witnesses, to introduce evidence,and to argue orally. Briefs have been filed on behalf of theGeneral Counsel and the Respondent, and they have beencarefully considered.Upon the entire record in this proceeding, including therecord in the original proceeding, I make the following:replacements in writing on November 15, 1963, of its inten-tion to honor requests for work from strikers, although itintended to appeal the Trial Examiner's Decision. This no-tice informed the employees that it would be forced to layoffmost of the crew Friday, November 15, "until we seewhere we are." Approximately 82 strikers returned to workon November 18, 1963, or within a few days later. By theend of December 1963, there were about 150 employees atwork, consisting of about 80 returned strikers and 70 re-placements.'FINDINGSOF FACT ANDCONCLUSIONS OF LAW1.The IssuesIt is undisputed that each of the seven employees wasreturned to work upon their applications on November 18,1963. Issues are raised, however, whether this return to workconstituted "reinstatement" within the meaning of theBoard Order and court decree and, if not, whether it hasresulted in loss of earnings to the seven individual employ-ees involved.52.BackgroundDuring contract negotiations the Union struck on June11, 1962, resulting in a plant shutdown. The plant resumedoperation in October 1962 with striker replacements whilethe strike and picketing continued. The Union filed unfairlabor practice charges with Region 19 of the Board on Octo-ber 8, 1962, and May 1, 1963, alleging that by refusal tosupply certain requested economic data to the Union, theRespondent had refused to bargain in good faith, therebyprecipitating the June 11, 1962, strike. Complaint issued onthe charges, and the Trial Examiner issued his Decision onOctober 23, 1963, sustaining the complaint and recom-mending,inter alia,an order that, upon unconditional appli-cation, the Respondent reinstate the strikers to their formeror substantially equivalent positions, discharging, if neces-sary, any replacement.On November 13, 1963, Harvey R. Nelson, then presidentof the Western States Regional Counsel, InternationalWoodworkers of America, who had been assisting the Un-ion in negotiations with the Respondent, met withRespondent s representatives, including its counsel, Mr. Lu-berslcy, relative to contract negotiations and the return ofthe strikers to their jobs. Nelson requested that the men bereturned to their former jobs. According to Nelson's cred-ited and undisputed testimony, Lubersky stated that "theyfelt the Trial Examiner's findings were in error; they intend-ed to file an appeal, but they were going to comply with thatpart of the findings by offering employment to the strikingemployees-they could not at that time determine whowould be placed on what job, that it would depend uponhow many would return, and they were not in a position tosay as to whether they would be returned to their formerjobs or not, but they would do their best to place them insuitable employment."In accordance with prearrangements between the Unionand the Respondent, the striking employees applied forwork on November 18, 1963. Anticipating this return towork, the Respondent notified about 80 of the 130 striker3.Zenas MeyerIn the employ of the Respondent since 1955, Zenas Mey-er immediately before the strike had been employed as afireman-watchman on the graveyard shift from 12 midnightto 8 a.m. His wage rate was $1.95 per hour.By agreementbetween the Union and the Respondent, Meyer continuedto work at his job while the plant was shut down after thestrike began. But when the Respondent resumed operationsin October 1962 with strike replacements, Meyer quit workand joined the strikers on the picket line. Meyer was in thelarge group of strikers who applied for reinstatement onNovember 18, 1963. Meyer was not returned to his old jobof fireman-watchman on the graveyard shift, but was as-signed to a day job on the log pond of pushing logs with apole to a lift. This job paid $1.93 per hour. Meyer, on onehand, and the Respondent's superintendent, Oliver, andForeman Oliphant, on the other hand,are insharp disagree-ment as to the reasons for Meyer's assignmentto the job onthe log pond rather than to his old job asfireman-watchmanon the graveyard shift.Meyer testified that when he "signed in" on November18, 1963, he talked to "Blue" Oliphant, foreman of theGreen End Department. According to Meyer, both Oli-phant and Superintendent Oliver told him that first day`that the onlyJob available was down on the pond, and theytook me down and startedme in on it."Meyer furthertestified that at thattime"Mr. Oliver toldme it was goingto be a very short while and they wouldhave something elsefor me." Meyer worked on the log pond job until January1965 when he quit. He testified as the reason for his quitting"it was sickness-a cold-a miserablewet job." Testifyingfurther,Meyer related that "I fell in the river twice-whichI laid somewhat to being sick-It was wet,cold and misera-ble-They wanted me to get down and walk on the logs andhelp move them around-line them up and get them to thesaw-I never did learn to walk onlogs." Incontrast to thejob on the pond which Meyer describedas wet and misera-ble, he testified the fireman-watchman's job was a warm jobwhere he wouldclean the grates, cleanthe flue, keep theboiler going. Meyer testified that upon quitting his job withthe Respondent he looked for work in the Portlandarea andthat he left the Portland area around the middle of July1965.1Meyer testified that he would like to have his fire-man-watchman's job back and if he had kepthis fireman-watchman's job, he believed he would still be working there.Oliver and Oliphant testified that Meyer did not talk toOliphant on November 18, 1963, the first day thestrikersreturned, as Oliphant was hospitalized that day and did not6The Respondent refused to reinstate five strikers because of their allegedstrikemisconduct.The Respondent's refusal to return these five strikers towork is not in issue in this proceeding,and no administrative action has beentaken in that connection.5 The Board ordered thatbackpayshould be computed on the formula set7The GeneralCounsel's backpay specification claims backpay for Meyerforth in FW. Woolworth Company,90 NLRB289, i.e.,on a quarterlybasisduring theperiod beginning November 18, 1963,and endingJuly 15, 1%5,and bear interest as proscribed inIsis Plumbing & HeatingCo.,138 NLRBthe General Counsel conceding that on the latter date his backpay terminated216.because at that time Meyer "left the Portland Oregon area market." 166DECISIONSOF NATIONALLABOR RELATIONS BOARDcome in to work until the next day, November 19. Olivertestifiedthat on November 18, preparatory to having Meyersipn up with the timekeeper, he asked Meyer if he wantedhis ob back as fireman-watchman, and that Meyer repliedas follows:"Well, I'll tell you the truth, I'm afraid to bedown there at night alone because of the activity on thepicketfine."8Oliver testified that Meyer "would have beenven his fireman-watchman job back if he had wanted it."g liver testified credibly without dispute,9 and I find thatneitherMeyer nor anyone else ever complained to him ornotified him that Meyer was unhappy with his job on thepond or wanted the fireman-watchman job back. ContrarytoMeyer's testimony, Oliver testified, and I find, that hewas not required to stand or walk on logs floating in theriver to perform his job on the log pond. Instead, he stoodon a large float while performing his duties of pushing thelogs with apole to the lift.Foreman Oliphant testified credibly, and I find, thatwhen the night fireman-watchman's job opened about 3weeks to 2 months after the strike ended, because Jacobs,the night fireman-watchmanhad quit, Oliphant asked Mey-er if he would take the job back again. According toOliphant's credible testimony, Meyer told him "No-thathe didn't want the job-that he didn't want to worknights."10 Oliphant testified credibly and without contra-diction that Meyer never complained to him concerning hisjob on the pond. He further testified credibly that otherpersons who held the same job on the log pond had nevercomplained-that most of them wanted the job as it afford-ed them the privilege of smoking which was forbidden in themill.11Meyer having refused the night fireman-watchman job,the Respondent was well within its rights in placing Meyeron the log pondwhich paid $1.93 per hour. Moreover, a fewweeks later, this night fireman-watchman's job was offeredtoMeyer a second time by Foreman Oliphant and againwas refused by him. I find that insofar as Zenas Meyer isconcerned the Respondent has complied with the Board'sOrder and court decree and that thereis nobackpay owingby the Respondent to Zenas Meyer.Brookville Glove Com-pany,116 NLRB 1282, 1291. I am impelled to this conclu-sion,among other considerations, by the fact that in the 14months intervening from the strike's end to Meyer's quittinghis job, neither he nor any union representative complainedto managementabout Meyer's treatment. In fact, accordingto the uncontradicted evidence, the first knowledge that theBMeyer concedes that while on the picket line he called the employees whowere going through the picket line"scabs." He denies that he engaged in anyviolence.That violence occurred during the strike is disclosed by the Board'sdecision inWoodworker's Union,144 NLRB 913.9Meyer admits that he never complained to managementthat he wasdissatisfied with his job on the log pond or that he brought this complaintup several times before Business Agents Pool and Coulter and the plantcommittee before monthly union meetings.In view of the fact that Meyer'stestimony concerning his allegedcomplaints to the Union is uncorroboratedby any witness,and in view of the uncontradicted evidence in the record thatno one,including Meyer or any union representative or the plant committee,had ever made a complaint to the Respondent on behalf of Meyer, I haveconcluded that Meyer in fact never made a complaint during his employmentto the Union after the strike about the log pond job or the Respondent'sfailure to give him the fireman-watchmanjob. Additionally,Meyer, a formermember of the executive board of the Union,was obviously acquainted withhis rights to take up grievances and, in view of his failure to assert a grievance,it is reasonable to conclude that he had none.10 I do not credit Meyer's denial of this conversation.11After he quit his job,Meyer applied for unemployment compensationto the State of Oregon,Department of Employment.After a hearing, thereferee's decision held that Meyer left his jobwithout goodcause and subject-ed him to the statutory disqualification.Respondent had that a claim was being made that Meyerhad not been reinstated in accordance with the TrialExaminer's Decision was in December 1968, a date morethan 5 years after the Respondent had returned him to workon November 18, 1963.4 am persuaded, and I find thatMeyer grossly exaggerated the rigors of his job on the logpond, and I am persuaded that he refused the night fireman-watchman job because of fear of night-time reprisals grow-ing out of his picket line activity, where he reviled the strikereplacements with the epithet scab."4.Alphie OlenOlen had been employed by the Respondent since 1950.He had been employed as a hog operator 12 for 5 yearsimmediately before the strike. The hog operator rate at thetime of the strike was $1.83 per hour. Olen joined the strikeand picketed during the strike. He appliedfor work at thestrike's termination on November 18, [963. Instead of beingreturned to work on his old job as hog operator, he wasassigned to the banding machine, but at the same rate of$1.83.Olen continued on the banding machine until hislayoff in October 1965 with the elimination of the GreenEnd Department. During the strike, his job was taken overby a strike-replacement employee named Charles Templinwho, in addition to operating the hog, did some work as amillwright helper.With the termination of the strike onNovember 18, 1963, the Respondent assigned a returningstriker named Cliff Rollins to work with Templin on thehog. During the strike, Rollins had lost an arm in an indus-trial accident with another firm, and Rollins was assignedto work with Templin on the job as the Respondent wantedto give Rollins work, and they felt that the hog operator'sjob was the most suitable for operation with Rollins' handi-cap.13 Olen testified that he preferred the hog operator's jobas he "knew it so well," and he expressed his opinion thatthe banding machine is more dangerous to operate than thehog, but acknowledged that operation of the hog too had"some danger." Oliver, on the other hand, testified that thebanding machine was less hazardous to operate than thehog. No complaint had ever been made by Olen, or anyoneelse, to the Respondent concerning his assignment to thebanding machine rather than the hog. Although Templin'sforeman, Oliphant, testified that Templin did occasionallyhelp the millwrights, he was unable to estimate the time sospent and no records were produced by the Respondent toshow this division of work between hog operator and mill-wright helper. Nevertheless, both Oliver and Oliphant testi-fied, without contradiction, and I find, that Templin did infact spend a number of hours from time to time as neededto help the,millwrights, usually overtime and on Saturdayysas some of the millwright work had to be done when themachinery was shut down.I also find, as testified to by Superintendent Oliver, thatthe banding job on which Olen had been placed offered asmany hours of work to Olen as he would have had if he hadbeen placed on the hog because of the fact that the twomachines run together; tied into the production of the lathe;if one is operating, so is the other.A comparison of the earnings of Templin and Olen in theperiod November 18, 1963, through the first calendar quar-ter of 1965 shows that in that overall period of time, Olenearned $127 more than Templin, but computing the back-12 The hog is a machine to which conveyor belts bring wood scraps fromothermachines.The hog cutsand grinds these scraps into smaller pieceswhich are then used for fuel in the boilers.13 The Respondent's payroll records after the strike classified Templin ashog operator and Rollinsas cleanup man. WESTERN WIREBOUND BOX CO.167pay on a quarterly basis in keeping with theF.W.Wool-worthformula, there would be a net backpay due Olen inthe amount of $164.The computation whichIhave setforth hereunder ispursuant to stipulation of the parties:Because ofthemillwright-helperwork performed byTemplin, as testified to by Oliphant and Oliver, the Respon-dent contends that Templin's earnings are not fairly repre-sentative of what Olen would have earned on the hog: Butthe Respondent has not offered any alternative employeeOlen'sEarningsTenuplin'sEarningsNet BackpayDue Olen4th Quarter 1963-$423$37501st Quarter 196480979402nd Quarter 1964'747765-183rd Quarter 196494591304th Quarter 196496476801st Quarter 19659421.088.146"Totals$4,830$4,703$164for comparison, but takes the position that Olen was notdeprived of any earnings by his assignment to the banderrather than the hog, as the two machines operate simulta-neously.I agree with the contention of the Respondent that theRespondent's failure to reinstate Al hie Olen to his formerjob as hog operator has not resultedpin any loss of earningstoOlen. 1 am satisfied from the record that theRespondent's action in placing Olen on the bander ratherthan the hog was not discriminatonly motivated; his hourlyrate remained the same; his hours of work remained thesame;and the switch was made to afford a job for anotherreturning striker, Cliff Rollins, who had been handicappedby the lossof an arm.I find that although Alphie Olen was not reinstated to hisjob on the hog, he was nevertheless reinstated to substantial-ly equivalent employment, and he suffered no loss of earn-ingsby reason of that fact.5.Eura ReynoldsEura Reynolds had been in the Respondent's employsince1956 as cleanup man on the swing shift, 4 p in. tomidnight. His wage rate was $1.81-1/2 per hour. He hadheld this job in the Green End Department from the begin-ning of his employment. His job consisted of sweeping thefloors and shoveling fuel. Hejoined the strike and picketed.When he applied for work on November 18, 1963, with theother strikers, he was assigned to cleanup on the day shiftinstead of the swing shift. The day shift rate was $1.78 perhour because it lacked the night shift differential of 4-1/2centsper hour. Reynolds testified credibly that he preferredhis old job on the swing shift because it permitted him tofarm in the daylight hours his 16 acres of land on which hegrew principally strawberries. Reynolds credibly testified,and I find, that after he'd been back on the job about I weekhe asked Foreman Oliphant if he could be returned to theswing shift. Oliphant, according to Reynolds' credible testi-mony, "said no he wouldn't lay a man off who'd been there17months" and he refusedto reassignReynolds to theswing shift.Upon the basis of the undisputed fact that Eura Reynoldsperiod November 18, 1963, to September 30, 1965.14 Thisdifference totals $150, as stipulated by the parties. I, there-fore, find that there is due and owing by the Respondent toEura Reynolds the sum of $150, with interest at 6 percentfor loss of earnings resulting from the Respondent's failureto properly reinstate him in accordance with the Board'sOrder and the court decree.6.Ben RandenBen Randen had beeri in the employ of the Respondentsince 1950. He had been employed as the barker opera-tor' 5 in the 2 years preceding the June 11, 1962, strike. Hejoined the strike andpicketed.He applied for work whenthe strike terminated. Randen_credibly testified that whenhe applied for work, he asked Superintendent Oliver for hisbarker operator job, and Oliver`said, no, the other guys16were on there and it was too fast for me." Randen acceptedOliver's decision,testifying as follows:"So I didn't argueabout it.It was a job to me." Randen for a short time wasassigned miscellaneous jobs,and in December 1963 wasmade dragsaw operator and also operated the barker for Iweek.Randen's rate as barker operator had been $2.03 perhour.He returned at the same rate of$2.03. Oliver deniedthat he told Randen the barker was too fast for him. Oliver'stestimonial reason for not placing Randen on the barkeroperator's job was his testimony as follows:Well, the only thing I can say and tell the truth is thatBen Randen was a good worker all over the plant. Weused him in different spots all over the plant for years.For that reason,trying to get started that day wasprobably the reason he wasn't put back on it."Randen was offered the job as boom man on the river ata rate of $2.15 in June 1964 and accepted it, and continuedon that job until the Green End Department closed downin October 1965.Notwithstanding the fact that the jobs to which Randenwas assigned on his return from the strike equaled or ex-ceeded the$2.03 rate of pay for barker operator,the Gener-al Counsel contends nevertheless that because Randen wasnot reinstated to his old prestrike job as barker operator, hisearnings on other jobs with the Respondent since thewas returned to the day shift at a rate of $1.78 per hourwhereas, to comply with the Board's Order and the court14The Chase National Bank of the City of New York,San Juan,Puerto Rico,decree, he should have been returned to his old job on theBranch,65 NLRB 827, 829.swing shift at a rate of $1.82-1/2, he is entitled to the differ-'SThe barker removes the bark from the cut logs.encehe would have received at the $1.82-1/2 rate during the16Gonzales, who wasa strike replacement,was then the barker operator. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDstrike's terminationshould be compared on a quarterly ba-siswith employeesGonzalesand Apple who operated thebarker duringthe backpayperiodin accordance with the F.W. Woolworthformula.The stipulatedearnings of Randen,Gonzales,and Apple during the backpay period are asshown below:YearQuarterRanden'sPay19634th$485.3719641st928.0019642nd890.0019643rd1,106.0019644th954.0019651st1,235.0019652nd1,020.0019653rd1,022.0019654th270.00Totals$7,910.37placed back on the barker operator job, he would have hadno more work than he had as dragsaw operator or in hisother jobs after the strike, as these obs were all part of onecontinuous production line, one job operating just as muchas the other.17 The Respondent, therefore, argues that sinceRanden received at least the same rate of pay as that ofbarker operator, any lesserearningsthan that of a barkeroperator were because of Randen's own voluntary absencefrom work and not because of the job. There is no evidencein the record, however, that Randen was unavailable forwork,so as todecreasehis earnings,a burden of proofwhich the Respondent is required to bear.Mastro PlasticsCorporation, etc.,136 NLRB 1342, 1347. I must presume,therefore, that Randen was at all times available Tor workduring the backpay period. Moreover, the Respondentpoints out in its bnef that in June 1964 Randen acceptedpromotion to the higher rated job of boom man which paid$2.15 per hour, an increase over the $2.03 rate of the barkeroperator.Althouit is clear, and I find, that Randen was notreinstated to his barker operator job upon application, asrequired by the Board Order and court decree, I have con-cluded that Randen's acceptance of the promotion to boomman in June 1964 at a rate of $2.15 per hour constituted aconscious waiver of his further right to reinstatement to thebarker operator job. Therefore, I have concluded that com-putation of backpay should end with the second quarter of1964. Therefore, I find that there is due and owing from theRespondent to Randen net backpay in the amounts of $86for the first quarter of 1964 and $78 for the second quarterof 1964, or a total net backpay of $164 with interest at 6percent from the date such payments were due.7.Vena Thompson, HenriettaJohnson, and Cloid FlatterThe General Counsel's backpay specification recites thatThompson's, Johnson's, and Platter's back ay periods be-gan November 18, 1963, and ended March 31, 1966. These17This wasthe substance of the testimony of SuperintendentOliver andForeman Oliphant.On the basis of the foregoing figures, the General Counselcontends that there is net backpay due Randen of $351, andthis notwithstanding the fact that Randen's overall earningsin the backpay period exceeded the earnings of his replace-ments, Gonzales and Apple, by $156.43.The Respondent contends that even if Randen had beenGonzales'of Apple'sPay(G)(A)NetBackpayDue Randen$463.94(G)01,014.00(G)$ 86.00968.00(G)& (A)78.001,017.00(A)01,017.00(A)63.001,097.00(A)01,109.00(A)89.001,057.00(A)35.0011.00(A)0$7,753.94351.00three employees joined the strike and applied for work atthe strike s end on November 18, 1963. The backpay specifi-cation alleges that on November 18, 1963,Respondent re-fused to reinstate Thompson,Johnson, and Flatter to theirformer positions of regular fill-in box machine operator.During the hearing,the General Counsel produced evidencethat Vena Thompson had been permanently promoted tothe position of machine operator classification at $1.98 perhour 2 weeks preceeding the June 11, 1962 strike.Becauseof that, the General Counsel contends it became the legalduty of the Respondent,in compliance with the Board Or-der and court decree, to reinstate Vena Thompson to the jobof machine operator at the $1.98-per-hour rate.Vena Thompson had been in the Respondent's employsince June 1946.In the period before the strike, she wasemployed as a liner layer at $1.68 per hour,a cleat layer at$1.70-1 /2 per hour and as an edger at$1.78 per hour. Since1961, she also filled in as a machine operator at $1.98 perhour.According to the credible testimony of Thompson,Johnson,and Flatter,corroborated by plant committee-woman June Simpson,it had been the practice of the Re-spondent to promote to permanent positions of machineoperator employees with the greatest experience or seniorityas fill-inmachine operators.According to their testimony,which I credit and which is not denied,Thompson,Johnson,and Flatter at the time of the'strike's commencement hadthemost fill-in time or experience as machine operator.Moreover, Thompson testified credibly with corroborationby plant committeewoman June Sim son and HenriettaJohnson,that 2 weeks before the start o the strike ForemanWillie Odemts had promoted her to a full-time machineoperator.Thompson testified that the promotion was occa-sioned when Johnny Kristen was transferred from the ma-chine operator job to hister operator.According to thecredible testimony of Thompson,on that occasion ForemanOdem came to her and told her that"as of now"she "wouldbe a steady machine operator."In this connection, plantcommitteewoman June Simpson testified,and I find, thaton this occasion Foreman Odem came to her machine and18Odem died beforethe hearing in this case WESTERN WIREBOUND BOX CO.169told her that John'Kristen was going to drive the hister,ithatmachine operator: Simpson told Odem that she thoughtVena-Thompson was the next in line for-the job; and Odem,agreed,with her.19, r . ',The Respondentdenies-that Vena Thompson was made,a'full-time machine-operator at $1.98. per- 'hour before thestrike and points to the payrolllrecords to support its, con-tention..:I have: examined the`timecards in 'evidence withrespect to Vena Thompson, an&I note that-they are ambig-uous.;They show for example that in-the semi-monthly-.pay-rollperiods'' ending June 15, .1962, Thompson waspayroll period ending May 31,,1962, she was paid every dalexceptone atthe $1.98 rate. Because Vena, Thompson istimecards show different rates inthe upper. left-hand cornerof the i timecards, and, because there is, an absence of anychange of ratemotice iii Vena Thompson's personnel file;the Respondent contends that, the testimony,of Thompson,Simpson;and Johnson is clearly -refuted and'should.not becredited. It is established, by; other 'evidence, however, thatchanges inpayroll classification are not always promptlyrecorded and, moreover, other evidence in the record re-veals other payrollinaccuraciesconceded by the Respon-dent. For example, Superintendent Oliver conceded on therecord that the December 15, 1963, payroll record showedZenasMeyer'. classified as a fireman when in fact he nolongerin fact he- was not returned to, the hog ,operator's job afterthe strike ended;CliffRollinswas shown,, on theRespondent's payroll recordsas "cleanup" although, theRespondent conceded, he was reemployed after the strike asthe ling operator. The payroll records of Chas. Templinshow'him-as ahog operator, although the Respondent con-tended he did considerable- work as a millwright's helper.Superintendent Oliver 1 testified that promotions werebased on'capability but he'conceded that at the start of thestrike in June 11, 1962, Vena Thompson and HenriettaJohnson were his best.machine.o erators,,and he concededthat when the Respondent' needed' a temporary operator,the job as a rule would be given to the "girl who had beenon ,thatmachinethe, longest." Similarly, Thompson, John-were theregularextra or fill-in machine operator work, dur-ing the 6-month period immediately preceding -the strike.According to the cumulative testimony of Thompson,Johnson, and Flatter, which stands uncontradicted in therecord, the following employees, hired as replacements dur-ing the strike, were machine operators after the strike: LeeStruzan,Don Felstrip, David Sawyers, Mike Blum, GeorgeRindflesch, and William O. Everton.Vena Thompson credibly testified that she complained toForeman Willie Odem many times about not being made amachineoperator, but he would give her no answer. On oneoccasion within a few days after the strike ended, when sheremarked to Odem, "Willie, what's the matter-won't Oli-ver let you put me operating." Odem, according toThompson's credible testimony, replied, "I only work here,"and he walked off.Upon the basis of the record evidence,as wellas testimo-ny ofwitnesses, it appears that before the strike the full-timemachine operators were Waldo Baldridge, Wesley Batchel-and Virginia Shadley: Four of these operators did not returnafter the. strike, namely WaldoBaldridge,Wesley. Batchel-lor,Wanda Coppinger, and Alex Jobanek. Notwithstandingthis depletion in the roster of, prestrikemachineoperators,the Respondent, after the, strike's end,retained;replace-ments asmachine operators to 'he detrimentof.returningstrikers Thompson, Johnson, and Flatter, who, for an period'in,excessof 1. year after the strike's end were not affordedany extra or fill-in timeasmachineoperators.-. Thus; thepayroll records of Thompson disclose that, whereas she re-ceived continuous employmentas a machineoperatorat the$1.98 rate in the payroll periods April 30;!1%2, to the dateof strike on June 11, 1962, upon,her return from the strikeshe received no machine operator work for more than a yearbetween the dates of- November, 18, 1963, through the pay.roll period ending. December 15, 1964.20. .Henrietta Johnson's timecards show, that she receivedsome machineioperating at-the $1.98 rate inbut after- her return from the strike, she was. given no ma-chine operation from the time of her return on November18, 1963, through December' 15, 1964, a periodof time ex-reeding 1 year.Cloid , J. Flatter's , timecard shows-that in the 6-monthperiod.-preceding the.June.,11,,+1962, strike, he received asubstantial amount of machine 'o erating atthe $1.98 ratefrom January 1 to February 15, 1962, and 2 days in the payperiod ending May 31, 1962, but on his return from thestrike on November 18, 1963, he received no machine oper-ating work until January 1, 1965, except for 1 day in the payperiod- ending June 15, 1964,'and 1 day in the pay periodending December 15,' 1964.''Summarizing the foregoing,it'isfair to conclude that theRespondent, for more than 'a' year 'after the strike, deniedmachine 'operating work at'the $1.98 rate to the three em=ployees who, it was conceded before the strike,''were consid-ered the most eligible for machine operating.'Instead, suchwork, was assigned to strike'relacementsto the detrimentof Thompson, Johnson, and Flatter.21'it is clear, and I find; that Thompson; Johnson; and Flat-ter"were denied'"their seniority or other'rights and'privi-'leges" which should have accompanied 'their reinstatement,and.they.are entitled to be made "whole for any loss of paythey may have suffered bar reason of the Respondent's dis-criminationagainstthem. '22 I find, in accordance with thetestimony of Thompson, Johnson, and Flatter thatmachineoperator s work was available to them after the strike, espe-cially when it is noted that four full-time machine operators;namely, Baldridge, Batchellor, Coppinger, and Jobanek, didnot return after the strike. It is clear, and I find, that in aperiod exceeding 1 year following the strike's end, the Re-spondent refused to accord to Thompson, Johnson, andFlatter their "seniority and other rights and privileges." Ab-sent such discrimination against these three employees, theywould have received full time machine operators work. Ac-cordingly, in compliance with the Board Order and courtdecree, theyare entitled to be made whole. CompareMoo-ney Aircraft Inc.,164 NLRB 1102;Mooney Aircraft Inc.,15620 Thompson testified that she was made an operator in January 25, 1965.On that occasion,according to Thompson, "Oliver called me into his officeone day and asked me if I wanted to operate.I said, 'Walt,you know I wantto operate; and he said, `Well, then we'll fix up a machine to operate becauseIdon't want you to feel bad. I have no bad feelings toward you and I don'twantyou tohave any toward me'."19 Simpson testified that,as between temporary operators Thompson and21The Board Order and court decree required the Respondent to dis-Johnson they both started operating the machines the same days one on days,charge, if necessary,any replacement in order to effectuate full reinstatementthe other on nights, "but Vena(Thompson) had the most plant seniority andto returning strikers.she got the job."22 The quote is from the court's decree. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 326, enfd. 375 F.2d 402;Stanley BuildingSpecialtiesCo.,166 NLRB 984, 986;RipleyManu ac w inCompany,144 NLRB 1132, 1147;Lamb-Weston,170 NLRB No. 186.The preference granted strike replacements over returningstrikers to machine operator'swork not only violated theBoard Order and court decree,but was also inherently de-structive of employee rights under the Act, irrespective ofthe Respondent'smotives.N.L.R.B.v.,Erie Resistor Corpo-ration,373 U.S. 221. See alsoN.L.R.B. v.Great Dane Trail-ers,Inc.,388 U.S. 26.The parties have stipulated that,assuming the claims oftheGeneral Counsel are meritorious concerning the im-proper reinstatement of Vena Thompson,Henrietta John-son, and Cloid Flatter,the computations pertaining to thosethree employees in the General Counsels backpay specifi-cations are accurate.As I have found the General Counsel'sclaim to be meritorious with respect to these three employ-ees, I therefore find that there is due and owing to thesethree employees the net backpay as computed in the back-pay specificationand whichappears attached to this Deci-sion as Appendices A, B, and C.Thus,as shown byAppendicesA, B, and C,I find that the net backpay duethesethree employees is as follows:Vena Thompson-$858Henrietta Johnson-$662Cloid Flatter-$3108.LachesThe Respondent complain that its defense of the casehas been prejudiced by the Board's delay in bringing to itsattention the claim that it had not properly' reinstated theemployees in question. The Respondent points out that theBoards office at Portland raised no question about itscomplianceuntilDecember 1968. Aside from the factthat laches does not run against the Government,we e.g.N.LR.B. v. J. H. Rutter-Rex Mfg. Co.,396 U.S. 258, thedelay by the government was in fact caused by theRespondent's appeals first to the Board from the TrialExaminer's Decision and then in connection with the en-forcementprocedures before the court of appeals.13 As a23 The trial Examiner'sDecision issued October 23, 1%3; the Board'sDecisionon February6, 1964;the decree of the court of appealson January19, 1966couence of these delays caused by the Respondent'srefusal to acceptthe validityof the Trial Examiner's orBoard'sDecision,the RegionalOfficewas without legalauthorityto do more than await the finality of a courtdecree. Itisclear that the Respondent did hot whole-heartedly accept theTrial Examiner's Decision or the BoardDecision,and there is noevidencno evidence that the Re-spondent solicited the assidtance of Boardpersonnel to as-sure that there was full and proper compliance with theTrial Examiner's or the Boards Decision,On thecontrary,the testimony of Union Representative Harvey Nelson dis-closes that he questionedthe validityof the Respondent'sreinstatement procedures in his meetingwith theRespon-dent in December1%3. Moreover,counsel for the GeneralCounsel's statements on the record indicate the obstaclesthat were presented to the Board's investigators in procuringaccess toRespondent's records.Whileit is regrettable thathe force of circumstances caused delays,I am of the opin-ion that the employees for whom aremedyis herein recot,mended share no responsibility in that delay and should notbe denied any Warrfinted legal remedy.Summary ConclusionsSummarizing the above findings, I find that the employ-ees named below are due from the Respondent the amountset opposite their names as listed below with interest at 6percent per annum as provided in the Board'sDecision at145 NLRB 1539:Eura Reynolds-$150Ben Randen-$164Vena Thompson_$858Henrietta Johnson-$662Cloid Flatter-$310RECOMMENDED ORDEROn the basis of the foregoing findingsand conclusions, itis ordered that the Respondent, its officers,agents,succes-sors, and assigns, pay to the employees above the amountsset opposite their names, plus interest as prescribed. WESTERN WIREBOUND BOX CO.APPENDIX AVENA THOMPSON4th Q, 1963Actualhours worked-347.2 X 1.98 - 687.46(Includes 120 hours vacation at 1.98 hr.)Actual earnings--587.54(Includes 120 hours vacation at 1.68 hr.)687.46Gross-587.54Lessactual earnings99.92Net Backpay1st Q, 1964Actualhours worked-289.70 X 1.98 - 573.61573.61Gross-489,10Lessactual earnings84.51Net Backpay2nd Q, 1964Actual hours worked-477.60 X1.98 - 945.65945.65Gross-811.07Less actual earnings134.58Net Backpay3rd Q. 1964Actual hours worked-844.67Gross-720.24Lessactual earnings124.43Net Backpay4th Q, 1964Actual hours worked-580.50 X 1.98 - 1,149.39(Includes 120 hours vacation at 1.98)1149.39Gross- 979.24 Less actual earnings(includes vacation)170.15Net Backpay.171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARD1st Q, 1965Actual hours worked-479.00 X 1,98 - 948.42948w42, Gross-901.62Less actual earnings46.802nd Q, 1965Actualhours worked--411,0A .X 1.98 - 813.78813.78Gross-812.35Lessactual earnings1.43Net backpay3rd Q, 1965Actual hours worked--547.40X 1.98 - 1083.851083.85Gross-1088.93Less actual-earnings,00000004th Q, 1965Actual.hours worked--397.50 X 1.98 - 787.05(Includes 120 hours vacation at 1.98)787.05Gross-682.84Lessactual earnings(includes vacation)104.211st Q, 1966Actual hours worked-456.00 X1.98 - 902.88902.88Gross-810.88,Less actu& earrings,.92.00Net backpay A(No claim after 1st.Quarter.of 1966 because claimant wassubstantiallyreinstated to machine operator.)TOTAL BACKPAY $858.00 WESTERN WIREBOUND BOX,CO.173APPENDIX BHENRIETTA JOHNSON4th Q, -1963 ;Actual hours448.87Gross-387.12Less actual earnings61.75Net backpay1st Q,1964Actual hours worked--43'3.70.%1:98 = 858.73(Includes 120'^hours"vacation 'pay)858.73Gross-739.76Lessactual earnings(includes vacation)118.97Net backpay2nd Q; 1964Actual hours worked-229.50 X 1.98 = 454.41454.41Gross397.61 Less actualearnings56.80Net backpay3rd Q;- 1964C. , Z,Actual hours worked-288.80 X 1.98-571.82571.82GrossLess'actual earnings78.28'Net backpay'4th Q, 1964-Actual hoursworked--444.50,X 1.98 - 880.11880.11Gross-778.87Lessactual earnings101.24Net*backpay 194DECISIONSOF NATIONALLABOR RELATIONS BOARD1st Q, 1965Actual hours worked--416.00 X 1.98 - 823.68(Includes 120 hours vacation at 1.98)823.68Gross-785.42Lessactual earnings(includesvacation)38.26Net backpay2nd Q, 1965Actual hours worked-64.00 X 1.98 - 126.72126.72Gross-126.72 Less actual earnings000000Net backpay3rd Q, 1965Actualhours worked-356.70 X 1.98 - 706.27706.27Gross-68 0 39 Less actualearnings25.88Net backpay4th Q, 1965Actual hours worked--392.00 X 1.98 - 776.16776.16Gross-687.60Less actual earnings88.56Net backpay1st Q, 1966Actual hours worked-476.50 X 1.98 - 943.47(Includes 120 hours vacation at 1.98)943.47Gross-850.83Less actual earnings(includes vacation)92.64Net Backpay(No further claim after 1st quarter of 1966 for reason therewas insufficient machine operation available for allclaimants after this quarter.)TOTAL BACKPAY $662.00 WESTERN WIREBOUND BOX CO.APPENDIX CCLOID FLATTER4th Q, 1963Actualhours worked-227.3Q X450.05Gross-4272Loss actual earnings'22.73Netbackpaylot Q, 1964Actual hours worked--353.70 X 1,98 r 700.33700.33Gross-664.96Less actualearnings35.67Net backpay2nd Q. 1964.98 - 955.15955.15Gross-915.23Less actualearnings39.92Net backpay3rd Q, 1964Actual hours worked!--434.10 X859.52Gross-802.57Less actual earnings56.95Net backpay4thq01964Actual hours worked--530.50 X 1.98 - 1050.39(Includes 80 hours vacation pay)1050.39Gross-998.14Less actual earnings(includes vacation),,17552.25 176DECISIONSOF NATIONALLABOR RELATIONS BOARD1st Q, 1965Actual hours worked-501.40 X 1.98,1',992.77992.77Gross-988.29Lessactual earnings4.482nd Q, 1965Actual hours-worked-494.00 X.1.98 - 978.12978.12Gross`''2.-945.69Less actual earnings'32.433rd Q, 1965Actual hours worked=-483.80 X1.98 - 957.92957.92Gross-940.42Less actual earningsC_','17.50Net backpay' '''04th Q, 1965Actual hours worked-527.00X 1.98 a 1043.46(Includes 80 hours vacation pay)1043.46Gross-1020.79.Less'actual earnings(includes vacation).22'.67Net backpay1st Q, 1966Actual hours worked-504.00 X 1.98 - 997.92997'.92Gross' "."972.72'. Less actualearnings25.20Net backpay(No further claim after 1st quarter of 1966 forreason thatthere'was: insufficient machine operation available for allclaimants after this quarter.)TOTAL BACKPAY $310.00